Citation Nr: 0719887	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  00-17 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to tobacco use in service 
or as secondary to a service-connected skin disability, for 
the purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  He died in December 1999 and the appellant is his 
surviving spouse.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from December 1998 
(heart) and February 2000 (cause of death) rating decisions 
by the Portland RO.  A March 2000 letter, in effect, denied 
accrued benefits.  In August 2004 and June 2005, the case was 
remanded for additional development.  In March 2007 the Board 
sought a Veterans Health Administration (VHA) advisory 
medical opinion; such April was received the following month, 
and the appellant was notified and given opportunity to 
respond.  In June 2007 the Board received additional evidence 
with a waiver of RO initial consideration.  The Board has 
granted the appellant's motion to advance the case on the 
Board's docket based on her age.


FINDINGS OF FACT

1.  The veteran's claim seeking service connection for a 
cardiovascular disorder, on appeal for accrued benefits 
purposes, and the appellant's claim seeking service 
connection for the cause of the veteran's death were both 
filed after June 9, 1998.

2.  When the veteran died he had pending a claim of service 
connection for a cardiovascular disorder. 

3.  A cardiovascular disorder was not manifested in service 
or in the first postservice year; and a preponderance of the 
evidence is against a finding that the veteran's 
cardiovascular disorder was related to his service or to his 
service-connected eczematoid dermatitis.

4.  The veteran died in December 1998; the cause of death 
listed on his death certificate was aspiration pneumonia 
(with no underlying cause listed); acute myocardial 
infarction and congestive heart failure were listed as 
conditions contributing to death; tobacco use was noted to 
have contributed to cause death.  

5.  The veteran's death causing aspiration pneumonia was not 
incurred or aggravated during his service, and is not shown 
to have been related to his service or to a service connected 
disability.

6.  It is not shown that the veteran's service-connected 
eczematoid dermatitis or headaches with memory impairment 
residuals of a brain concussion contributed substantially or 
materially to cause his death.


CONCLUSIONS OF LAW

1.  To the extent that the claims seeking accrued benefits 
based on a claim of service connection for a cardiovascular 
disability and service connection for the cause of the 
veteran's death are based on allegations that the 
cardiovascular disability and the veteran's death were due to 
his use of tobacco products during service, the claims lack 
legal merit.  38 U.S.C.A. § 1103 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.300 (2006)

2.  Service connection for a cardiovascular disability, for 
the purpose of accrued benefits, is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107, 5121; (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, , 3.310, 3.1000 
(2006).
3.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the U.S. Court of Appeals for 
Veterans Claims (Court) held that where notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing the notice prior to the initial 
adjudication; instead, the claimant had a right to timely 
content-complying notice and proper subsequent VA process.  
March 2000, April 2004, and July 2005 correspondence from the 
RO provided the appellant notice of the evidence needed to 
support her claims, and advised her of her and VA's 
responsibilities in the development of the claims and to 
submit relevant evidence in her possession.  June 2000 and 
June 2001 statements of the case (SOC) and April 2004, 
September 2004, and November 2006 supplemental SOCs (SSOCs) 
outlined the regulation implementing the VCAA, and notified 
the appellant of what the evidence showed, of governing legal 
criteria, and of the bases for the denial of the claims.  
While she was not provided notice regarding disability 
ratings or effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), neither the rating of a 
disability nor an effective date of an award is a matter for 
consideration herein.  The appellant has clearly received all 
critical notice, and has had ample opportunity to 
respond/supplement the record after notice was given (and she 
has responded, submitting additional evidence).  The claims 
were thereafter readjudicated.  See November 2006 SSOC.  The 
appellant is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier along the way, 
nor is it otherwise alleged.  

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for opinions.  The Board sought a VHA medical 
advisory opinion (and the appellant was notified, and 
responded).  [The Board is authorized to obtain advisory 
opinions from VHA and there is no need to remand the case to 
the RO for initial consideration of such evidence.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005).]  In June 2007, the Board 
received additional evidence with a waiver of RO initial 
consideration.  The appellant has not identified any 
pertinent records that are outstanding.  Evidentiary 
development is complete to the extent possible.  VA's duty to 
assist is met. 

II. Factual Background

No pertinent abnormalities were found on the veteran's 
service induction examination.  Service treatment records do 
not note any complaints, findings, or diagnosis pertaining to 
cardiovascular disability.  On December 1945 service 
separation examination, the veteran's cardiovascular system, 
heart, arteries, and veins were normal.  

On May 1947 VA examination, the veteran's cardiovascular 
system was normal.  

VA medical records include a report of a February 1960 chest 
x-ray that revealed coarse markings extending from the left 
hilar region toward the left infra-clavicular area.  These 
could have been within normal limits for the veteran, and it 
was suggested that the films should be compared to previous 
films available or to follow-up in one month.  Otherwise, the 
chest was normal.  March 1960, December 1963, and March 1965 
chest x-rays were essentially normal.

January 1975 private medical records show a diagnosis of 
hypertension with hypertensive cardiovascular disease.  They 
note that the veteran was a heavy smoker.  Chest x-rays were 
normal for the veteran's age.  In May 1977, the veteran had a 
complete medical evaluation.  The impression included 
hypertension with hypertensive vascular disease and abnormal 
electrocardiogram that showed right bundle branch block and 
left anterior hemiblock.  X-rays found no evidence of active 
cardiopulmonary disease.  A January 1978 record notes that 
the veteran was still smoking.  

On July 1983 VA examination, the veteran had a decreased 
pulse in the left lower extremity with Adson's maneuver, less 
noticeable on the right.  The diagnosis was arterial 
insufficiency of the lower extremities.  

November 1990 VA medical records reflect the veteran was 
admitted for evaluation of aortic stenosis and peripheral 
vascular disease.  Other diagnoses noted included 
hypertension, peripheral vascular disease with claudication, 
and tobacco abuse.  A December 1990 record lists a diagnosis 
of aortic occlusive disease. 

April 1994 private medical records show that the veteran was 
hospitalized for several days.  The diagnoses were deep 
venous thrombophlebitis, and cellulitis of the skin - thighs 
and calves but especially the right leg with superficial 
spreading thrombophlebitis involving deep and superficial 
veins of the right leg resulting in DVT, service connected 
related to earlier burns in the service and a continuous skin 
condition.

In a September 1994 letter, W. S., M.D., discusses the 
veteran's skin disability and opined that it caused the 
veteran's deep venous thrombophlebitis.  

A December 1994 letter from D. T., M.D., notes that he 
treated the veteran's skin disability for a number of years.  
He indicated that the veteran had three underlying skin 
disorders and opined that there was no doubt that the 
eczematous dermatitis on the veteran's left lower leg 
superimposed upon his ichthyosis contributed greatly to the 
onset of his cellulitis and deep venous thrombophlebitis that 
was treated in April 1994.

On June 16, 1998 (date-stamped), the RO received (via intra-
office mail) from the veteran's representative correspondence 
dated June 15, 1998.  The correspondence indicates that it 
was submitted with VA Form 21-4138 and eight additional 
pages.  The VA Form 21-4138 that directly followed the letter 
was a claim from the veteran dated May 1998 that sought 
service connection for disabilities (including, in part, 
vascular and heart disease) due to a smoking habit he 
developed in service.  The claim was dated stamped June 16, 
1998.  The eight pages following it in claims file consisted 
of three lay statements; correspondence dated June 3, 1998, 
from Dr. D. F.; a photocopy of an identification card showing 
that the veteran has a pace maker; two pages of information 
concerning the veteran's heart disorder and pacemaker 
identification card (dated January 1998 and May 1998, 
respectively); and a letter dated June 2, 1998, from Dr. B. 
V.  All of these pages were date stamped June 16, 1998, 
except for the three pages following the identification card.  

The three statements from the veteran's siblings indicate 
that he did not smoke prior to entering the military, but was 
a heavy smoker after service.  

The letter from D. F., M.D., advises that the veteran 
underwent five coronary bypasses, and that he had a history 
of severe emphysema and peripheral vascular disease.  

The last of the eight pages is a June 2, 1998 dated letter 
from B. V., M.D., noting that the veteran had a long history 
of tobacco abuse and addiction that resulted in severe 
disability.  Dr. B.V. notes that the veteran underwent 
coronary artery bypass grafting in January 1998, and opines 
that it was clearly related to tobacco abuse.  He added that 
the veteran also may have had severe peripheral vascular 
disease without peripheral pulses, status post aortobifemoral 
popliteal bypass.  He opined that the disabilities were 
directly related to tobacco abuse.  He was told that the 
veteran began smoking in service when tobacco was supplied to 
him.  

In December 1999, the veteran was admitted to a private 
hospital with chest rattling and shortness of breath.  He had 
previous valvular and coronary artery disease and a history 
of congestive heart failure.  His past medical history also 
included coronary bypass graft and valvular surgery in 
January 1998, and intermittent congestive heart failure ever 
since.  He had a pacemaker implanted in 1997.  The assessment 
included congestive heart failure, arrhythmia, dyspnea, COPD, 
probable bilateral pneumonia, and myocardial infarction.

The veteran died on December [redacted], 1999.  His death certificate 
lists aspiration pneumonia as the immediate cause of death; 
tobacco use as contributing to death; and acute myocardial 
infarction and congestive heart failure as contributing to 
death but not resulting in an underlying cause.

At the time of his death, the veteran had two service-
connected disabilities; eczematoid dermatitis, rated 50 
percent, and headaches with memory impairment residuals of a 
brain concussion, rated 30 percent.  The combined rating was 
70 percent.

At a February 2001 hearing with a DRO, the appellant stated 
that the veteran's claim was sent to the "Roseburg office" 
on May 14, 1998, and that records from doctors were brought 
to that office on June 3, 1998.  She added that the 
information was dropped off with DAV.  Her representative 
stated that DAV did not submit the veteran's claim until the 
end of business on June 15, 1998, but asserted that, under 
38 C.F.R. § 20.305(a), VA should recognize the claim as 
received on June 9, 1998.

In May 2001, the Roseburg VA facility was contacted to 
determine whether there was any evidence that the veteran 
filed a claim in May or June 1998, and the response was that 
there was no evidence of a claim or evidence of pertinent 
medical records, and that the claim may have been filed with 
DAV.  

A June 5, 1998 dated letter from M. H., M.D. to the veteran 
(received at the RO in August 2001) states his opinion that 
smoking was a primary or secondary cause of the veteran's 
coronary artery disease, resulting in coronary artery bypass 
grafting.

In a June 2004 statement, the appellant's representative 
asserted that the letter from Dr. B. V. dated June 2, 1998, 
should be accepted as an informal claim that was formalized 
June 16, 1998, because the RO did not date stamp that 
particular letter.  

In September 2004 a VA specialist in heart and vascular 
disease was asked to review the claims file and offer an 
opinion as to whether the veteran's service-connected skin 
disability caused or contributed to any peripheral vascular 
disease.  The physician outlined the veteran's medical 
history as well as the opinions by three of the veteran's 
treating physicians.  He noted that letters from Drs. D. T. 
and M. S. linked the veteran's service-connected skin 
disability to the development of deep venous thrombophlebitis 
in 1994, which was life threatening at that time.  However, 
this was not related to the cause of the veteran's death five 
years later and that the opinions related the skin disability 
to a venous problem and not any arterial problem.  The June 
1998 opinion by Dr. B. V. related the veteran's coronary 
artery disease, peripheral vascular disease, and lack of 
pulses that required arterial surgery to his tobacco use.  
The VA physician explained that the confusion in the case 
occurred because VA lumped arteries and veins together as 
vascular disease, and that in the medical field peripheral 
vascular disease generally referred to arteries and not 
veins.  He opined that the veteran's service connected 
eczematoid dermatitis did not cause or significantly 
contribute to his arterial peripheral vascular disease.  He 
opined that the veteran's peripheral arterial disease as well 
as his coronary artery disease were most likely related to 
his tobacco use, as outlined by Dr. B. V.'s letter.  As 
pointed out by Drs. M. S. and D. T., the venous problem and 
thrombophlebitis could be related to service connected 
eczema, but he added that this was a different question.  He 
concluded by pointing out that what was crucial in this case 
was separating the broad term peripheral vascular disease 
into its two components, namely arterial (including the 
femoral, popliteal, aortic, and coronary arteries) and the 
venous system, which included the thrombophlebitis in 1994.

In August 2005, the RO received 39 pages from the appellant's 
journal that she kept that indicated that she dropped off 
physician's reports on "Wed. 3rd" at "Roseburg" to 
complete the application.

In September 2006, a VA nurse practitioner reviewed the 
veteran's records and various medical opinions in the claims 
file.  The nurse noted that the veteran's venous 
thrombophlebitis or vein inflammation completely resolved in 
1994 and opined that a past history of DVT and eczema did not 
relate to the cause of the veteran's death five years later.  
The nurse added that there was no evidence that either 
disorder contributed directly to the veteran's death.

Pursuant to the Board's request for a VHA medical advisory 
opinion, a VA cardiologist reviewed the claims file and in an 
opinion dated in April 2007 agreed with other reviewers and 
Dr. P's September 2004 conclusion that the veteran's eczema, 
or any possible complication of eczema, did not contribute to 
his death.  He noted that during the veteran's terminal 
hospitalization there was no mention any signs or symptoms 
related to eczema or possibly associated venous problems, and 
no evidence was seen that would in any way suggest that those 
conditions had contributed to death.  There was no indication 
that the veteran's venous phlebitis was an active problem at 
the time of his death.

In June 2007, the Board received additional evidence that 
included a January 1978 award letter from the San Francisco 
RO; a March 1987 letter from Dr. D. Y. indicating that the 
veteran lacked immunity to candidiasis and dermatophytes 
perhaps due to longstanding skin infections; January 1993 to 
September 1994 treatment records and letters from Dr. D. T. 
that related to the veteran's skin disorders; and a duplicate 
of a September 1994 letter from Dr. W. S. 

III. Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  38 C.F.R. § 
3.303(d).  Service connection is also warranted (on a 
secondary basis) for disability that was caused or aggravated 
by another disability which is already service connected.  
38 C.F.R. § 3.310.

If certain chronic diseases (to include cardiovascular 
disease) are manifested to a compensable degree in the first 
year following the veteran's discharge from active duty, they 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Compensation is not payable for a veteran's death or 
disability on the basis that such resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during active service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 
(effective for all claims filed after June 9, 1998).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  A service-connected disability will be considered 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(3).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Accrued Benefits

Upon a veteran's death, periodic monetary benefits to which 
he was entitled at the time of his death are payable to his 
surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
At the time of his death, the veteran had an appeal pending 
in the matter of entitlement to service connection for a 
cardiovascular disorder, including as secondary to tobacco 
use in service.  For the appellant to establish entitlement 
to accrued benefits based on such claim, it must be shown 
that the veteran was entitled to service connection for a 
cardiovascular disorder.  Only the evidence of record on the 
date of his death may be considered in the determination on 
the claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4).

The veteran's claim seeking service connection for 
cardiovascular disease was premised, at least in part, on a 
theory that the disease resulted from the veteran's use of 
tobacco products in service.  Governing statute, 38 U.S.C.A. 
§ 1103, and implementing regulation, 38 C.F.R. § 3.300, 
specifically prohibit the grant of service connection (and 
compensation) for disability/cause of death on the basis that 
such resulted from tobacco use in service.  The law applies 
to all claims filed after June 9, 1998.  Here, the veteran's 
claim seeking service connection for cardiovascular disease 
was received by VA on June 16, 1998.  Consequently, 
38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 apply, and the claim 
must be denied as lacking legal merit.  

The appellant and her representative offer several arguments 
seeking to establish that the claim was filed prior to the 
effective date of the statutory prohibition.  The appellant 
asserts that she delivered the claim to her representative on 
June 3, 1998.  However, law and regulation (38 U.S.C.A. 
§ 5101, 38 C.F.R. § 3.151) are clear that a claim seeking 
compensation must be filed (with VA, or as to death cases, 
with the Social Security Administration).  While there is no 
reason to doubt the appellant's accounts that she brought 
documents including a claim of service connection for 
cardiovascular disease and supporting materials to her 
representative prior to June 10, 1998, there is nothing in 
the record showing that the representative filed such claim 
with VA prior to June 10, 1998.  The representative argues 
that a document dated June 2. 1998 should be accepted as an 
informal claim on that date because it does not have a date 
stamp.  That argument is inconsistent with the 
representative's cover letter with the filing on June 16, 
1998, which states that there are 8 pages of attachments, 
among them the June 2, 1998 document.  Clearly then, the June 
2, 1998 dated documented was filed with the claim on June 16, 
1998.  Finally, the representative argues that the filing on 
June 16, 1998 should be considered timely (i.e., filed on or 
before June 9, 1998) under 38 C.F.R. § 20.305.  However, 
§ 20.305 applies to claims posted (by mail).  Here, the June 
16, 1998 submission was hand-carried, and not mailed; hence, 
38 C.F.R. § 20.305 does not apply.  

The veteran's cardiovascular disease was not manifested in 
service or in the first postservice year.  Consequently, 
direct service connection for a heart disorder (i.e., on the 
basis that such disability became manifest in service and 
persisted, or on a presumptive basis as a chronic disease 
under38 U.S.C.A. § 1112) is not warranted.  Furthermore, 
there is no competent evidence that the veteran's 
cardiovascular disease is directly related to his service.  
Notably, a lengthy interval between service and the initial 
postservice manifestation of a disability for which service 
connection is sought (here 30 years) is, of itself a factor 
for consideration against a finding that a disability was 
incurred in or aggravated by service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000). 

The appellant and her representative propose an alternate 
(secondary) theory of entitlement to service connection for 
the veteran's cardiovascular disease, i.e., that it was 
caused or aggravated by his service connected skin disorder, 
eczematoid dermatitis.  In support of this argument they have 
submitted private physicians' letters linking the veteran's 
eczematoid dermatitis to the onset of his venous 
thrombophlebitis.  A September 2004 VA cardiovascular 
specialist's opinion, a September 2006 VA nurse 
practitioner's opinion, and a an April 2007 VHA opinion 
address this argument.  In essence, they advise that the 
veteran's thrombophlebitis or peripheral vascular disease is 
a venous problem; that his cardiovascular disease is an 
arterial problem; and that the two are unrelated.  [Notably, 
only evidence of record at the time of the veteran's death 
may be considered in considering an accrued benefits claim.  
The 2004, 2006, and 2007, medical opinions were added to the 
record after the veteran died.  However, the Board finds that 
consideration of these opinions is not improper, as they do 
not introduce any new facts to the record, but merely explain 
the medical significance of the evidence already of record.]  

In light of the foregoing, the Board concludes that there is 
no competent evidence to the effect that the veteran's 
cardiovascular disease (versus peripheral vascular 
disease/thrombophlebitis) was caused or aggravated by his 
service c0nnected eczematoid dermatitis.  Consequently, 
secondary service connection for the veteran's cardiovascular 
disease is not warranted.  The preponderance of the evidence 
is against the claim seeking accrued benefits based on a 
claim of service connection for cardiovascular disease, and 
such claim must be denied.  

Service Connection for the Cause of the Veteran's Death

As an initial matter, the Board notes that this claim was 
received in January 2000, and to the extent that it is based 
on argument that the veteran's death resulted from his use of 
tobacco products, lacks legal merit.  See discussion of 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300 above. 

Neither aspiration pneumonia, which was the primary cause of 
the veteran's death, nor the cardiovascular disease which was 
listed as contributing to his death, was manifested in 
service; cardiovascular disease was not manifested in the 
first postservice year; and there is no competent evidence 
that relates either the veteran's death-causing pneumonia or 
his cardiovascular disease directly to his service.  
Consequently, service connection for the cause of the 
veteran's death on the basis that the disabilities listed as 
causing or contributing to cause his death were incurred or 
aggravated in service is not warranted.  

There remains for consideration the question of whether the 
disabilities for which the veteran had established service 
connection, i.e., eczematoid dermatitis and headaches and 
memory loss as residuals of a brain concussion, contributed 
to cause his death.  The September 2006 report by a VA 
medical professional who reviewed the file specifically 
addressed this point.  In essence, this professional opined 
that neither service connected disability contributed to 
cause the veteran's death.  In support, the reviewing nurse 
practitioner noted that the veteran's thrombophlebitis had 
completely resolved in 1994 (and was not implicated in his 
death).  There is no competent (medical opinion) evidence to 
the contrary.  It is not shown that the service connected 
disabilities singly, or combined, contributed substantially 
or materially to cause the veteran's death.  Notably, the 
eczematoid dermatitis and memory loss/headaches are not shown 
to have affected a vital organ or to have had a debilitating 
effect so as to have rendered the veteran less capable of 
resisting his death-causing disease.  


ORDER

The appeal to establish entitlement to accrued benefits based 
on a claim of service connection for a cardiovascular 
disorder, to include as secondary to tobacco use in service 
or to service-connected eczematoid dermatitis, is denied.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


